Citation Nr: 1308150	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This matter was last before the Board in August 2012, at which time it was remanded for further development.  Prior to then, the matter was before the Board in August 2011, at which time the Board found that a claim for a TDIU was raised as part of an increased rating claim, and remanded the TDIU matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to afford the Veteran another VA examination as those of record were found to be inadequate to decide the claim.  See 38 C.F.R. § 4.2.  Following the Board's remand, new examinations were obtained. 

Notably, when the Board remanded the matter, it highlighted that it was necessary to afford the Veteran an examination that addressed the current impact of all the Veteran's service-connected disabilities.  When the matter was remanded, the Agency of Original Jurisdiction (AOJ) obtained 5 separate examinations addressing the Veteran's claim.  The examinations covered the Veteran's gunshot wound residuals, including scarring and muscle disability, bilateral hearing loss, tinnitus, adenocarcinoma of the prostate, status-post radical retropubic prostatectomy and pelvic lymphadenectomy, hypertension, erectile dysfunction, stress incontinence, allergic rhinitis and hyperlipidemia.  
Notably, service connection is not in effect for hypertension, allergic rhinitis or hyperlipidemia (a laboratory finding).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Agency of Original Jurisdiction's (AOJ) actions did not comply with the Board's remand directives.  The obtained examination reports and opinions do not address all of the Veteran's service-connected disabilities and their overall effects on his ability to obtain and maintain substantially gainful employment.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.  In the interest of clarity, the Board requests that the Veteran be evaluated at a single examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the Veteran for a single VA examination to ascertain the impact of the Veteran's global disability picture related only to his service-connected disabilities on his ability to maintain substantially gainful employment.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities taken together, but without reference to any non-service-connected disability, prevent him from maintaining substantially gainful employment.  The examiner should provide a detailed rationale, with reference to the record, for the opinion.
2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


